DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 12/09/2020, Interviews on 10/13/2020 and 12/15/2020, NOA on 04/28/2021 and IDSs filed on 05/03/2021.
Claims 1-20 as presented in the Listing of Claims below are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Gaffney (Reg. No. 46,717) on 12/15/2020.

The following claim in the application shall be amended:

10. (Currently Amended) A method, comprising: reconfiguring a network change, including: 
via at least one processor, configuring, in a first virtual machine host executing a first virtual machine, a mapping change from a first virtual network to a second virtual network, wherein the first virtual machine is actively polling for a full configuration that includes user-specific network settings; 
retriggering a Dynamic Host Configuration Protocol (DHCP) without rebooting the first virtual machine; 
publishing a configuration file to the first virtual machine, wherein the configuration file includes the user-specific network settings; and 
reconfiguring the first virtual machine in accordance with the configuration file.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Vatnikov (US Patent No. US 10,084,652 B2), particularly Claim 1, Col. 3 and Col. 7, discusses changing from a first virtual network to a second virtual network by reprogramming its drivers.
Foster (US PGPUB US 2008/0109539 A1), particularly ¶ [0026] discusses that upon detection and network reconfiguration in DHCP IP addresses without rebooting the clients.
Dunning et al (US PGPUB 2013/0185715 A1), particularly ¶¶ [0031], [0032], [0039], [0040], [0042], and [0047]. Dunning’s ¶ [0031] specifically discloses determining which VMs have configuration information that is complete and which VMs have configuration information that is incomplete. A VM has incomplete configuration information if the VM has at least one configuration parameter value that is dependent on a user-provided value or a value generated by configuring another VM.
Arrances et al. (US Pat 8,458,700 B1), particularly the Abstract and Col. 15, lines 6-15. Arrances’ Abstract specifically discloses because the virtual machines may initially have generic configurations so that the virtual machines are not tied to particular target hosts and/or subnets, the centralized manager may retrieve virtual machine personalities for the virtual machines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The features “reconfiguring, for a first virtual machine that is executing on the first virtual machine host, a network change from a first virtual network to a second virtual network, wherein the first virtual machine is actively polling for a full configuration that includes user-specific network settings, and wherein reconfiguring the first virtual machine includes including: configuring, in the first virtual machine host, a mapping change from the first virtual network to the second virtual network by reprogramming drivers in the first virtual machine host for route mapping for the second virtual network based on the user-specific network settings, causing a Dynamic Host Configuration Protocol (DHCP) retrigger without rebooting the first virtual machine; providing a configuration file to the first virtual machine, and reconfiguring the first virtual machine in accordance with the user- specific networking settings.” when taken in the context of the claims as a whole were not taught in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195